Citation Nr: 0530330	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-08 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a rating higher than 30 percent for Crohn's 
disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 to July 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in White River Junction, Vermont, 
which denied the veteran's claim for a rating higher than 30 
percent for her Crohn's disease.  Jurisdiction over this case 
was subsequently returned to the RO in New York, New York, 
and that office forwarded the appeal to the Board. 

The Board notes that the veteran's claim for a temporary 
total rating based on treatment for her service-connected 
Crohn's disease was initially denied, but a July 2002 rating 
decision found the initial denial to contain clear and 
unmistakable error (CUE), and granted the requested temporary 
total evaluation.  Since this was a full grant of the benefit 
sought on appeal, the Board will not address this issue in 
its decision herein.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran's Crohn's disease has not 
been severe with numerous attacks a year, malnutrition, and 
only fair health during remission, but has been at most 
moderately severe with frequent exacerbations.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
30 percent for Crohn's disease.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.114, Diagnostic Codes 7319, 7321, 7323, 7324 
(2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's May 1998 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed both the timing and content of the VCAA's 
notice requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), 
VA's Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA."  Mayfield, 19 Vet. App. at 128 (citing 
Pelegrini, 18 Vet. App. at 122-124).

Here, the initial rating decision took place September 1998, 
prior to enactment of the VCAA, and, therefore, prior to any 
VCAA notification.  However, subsequent to enactment of the 
VCAA, and prior to its most recent, November 2004 
readjudication of the veteran's claim, the RO provided VCAA 
notice in its July 2004 letter.  This letter met the notice 
requirement.  In it, the RO told the veteran it was working 
on her claim for an increased evaluation for Crohn's disease, 
and explained that to establish entitlement to this benefit, 
the veteran had to show that this service-connected condition 
had gotten worse.  The letter also indicated the information 
or evidence needed from the veteran and the respective 
responsibilities of the veteran and VA in obtaining it.  The 
RO also wrote on the first page of the letter: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Thus, the RO's letter complied with the all of the 
elements of the notice requirement.  

In addition, the RO included in its May 2004 SSOC the text of 
VCAA implementing regulation 38 C.F.R. § 3.159, and 
accurately summarized the VCAA's notice and duty to assist 
requirements in its July 2002 SSOC.  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  The 
RO's July 2004 letter and July 2002 and May 2004 SSOCs, with 
associated correspondence, constituted subsequent VA process 
that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA essentially cured any error in the timing of VCAA notice 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.

Moreover, VA obtained all identified treatment records, and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, the veteran was granted service 
connection for Crohn's disease in October 1984, and she did 
not appeal this evaluation.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for Crohn's disease is at issue, the 
present level of disability is of primary importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's Crohn's disease is rated by analogy under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7323 (2005), 
applicable to ulcerative colitis.  Under that diagnostic 
code, a 30 percent rating is warranted where the disability 
is moderately severe, with frequent exacerbations.  A higher, 
60 percent evaluation is warranted where the disability is 
severe, with numerous attacks per year and malnutrition, with 
health only fair during remissions.  A 100 percent rating 
requires pronounced disability with marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.

The veteran is currently receiving a 30 percent rating for 
her Crohn's disease.  The preponderance of the competent, 
probative evidence of record reflects that she is not 
entitled to receive a higher rating under DC 7323.  A higher 
evaluation requires numerous attacks per year and 
malnutrition, and there is no evidence that the veteran has 
suffered from malnutrition at any time.  After the February 
1998 right hemicolectomy performed in connection with her 
Crohn's disease, the veteran was noted to have tolerated a 
clear liquid diet and then regular diet well, and the 
discharge diet was a regular diet, indicating she did not 
have difficulty with nutritional intake.  In addition, the 
May 1998 VA examination noted that while the veteran's weight 
"may fluctuate dramatically on a day to day or weekly basis, 
overall, it has not significantly changed in any way over the 
past year."  The veteran also reported at this time that her 
appetite was variable, with generally early satiety.  A 
January 2004 behavioral health outpatient medication 
management note indicated that the veteran had a poor 
appetite and had lost a little weight, but attributed this to 
the accidental death of her dog, who had been a close 
companion.  Thus, there is no clinical or other evidence of 
malnutrition and the evidence reflects that the only trouble 
the veteran has had with her diet was poor appetite and minor 
weight loss associated with psychological rather than 
physical factors.

In addition, the evidence does not otherwise indicate that 
the veteran is entitled to a higher rating under DC 7323.  A 
June 2003 VAOPT note, summarizing the veteran's condition 
since the February 1998 procedure, stated that she did well 
afterward, gaining weight and resuming fairly normal 
activities, with occasional gastrointestinal symptoms treated 
successfully with prednisone; that she did not lose much 
weight at the time of her previous flare-up; and that her 
last blood chemistries and biopsies were normal.  The 
impression after examination at this time was that the 
veteran's Crohn's disease seemed to be doing fairly well.  An 
April 2004 VAOPT note noted the veteran's history of Crohn's 
disease with irritable bowel syndrome, and described 
occasional mild flare-ups with no severe symptoms recently.  
Thus, although the veteran has had flare-ups such as those 
reported in April and May 1999 VAOPT records and more 
recently in a May 2004 VAOPT note, these flare-ups have not 
constituted numerous attacks per year and the clinical 
evidence reflects that her health has been better than fair 
in the intervening periods.  This evidence also indicates 
that the veteran's flare-ups have been more like the 
moderately severe frequent exacerbations for which she is 
receiving a 30 percent evaluation.  She reportedly had a 
short course of prednisone, and was doing better.

In addition, the veteran is not entitled to a higher 
evaluation under any other potentially applicable diagnostic 
code, as the criteria for irritable colon syndrome under DC 
7319, amebiasis under DC 7321, and intestinal or hepatic 
distomiasis under DC 7324 do not contain ratings higher than 
the 30 percent the veteran is currently receiving.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran has manifested 
neither the malnutrition nor numerous attacks per year with 
only fair health during remissions required for higher rating 
under DC 7323, that her symptoms more nearly approximate the 
moderately severe disability with frequent exacerbations 
warranting the 30 percent evaluation she is currently 
receiving.  Moreover, that veteran is not entitled to a 
higher rating under any other potentially applicable 
diagnostic code.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for a rating 
higher than 30 percent for Crohn's disease must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 30 percent for Crohn's 
disease is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


